               Case 1:20-cv-10701-DPW Document 65-9 Filed 04/30/20 Page 1 of 1


                                  UNffED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS



MCCARTHY et aI,
Plaintiffs,
                                                               CIVIL ACTION NO. I :20-cv- 10701-DPW
BAKER et al,
Defendants.


                                 DECLARATION OF KEVIN MORAN

I, Kevin Moran, hereby declare and state the following:

    1.   I reside in Massachusetts.

   2.    I am over the age of 18 and competent to testify in this matter.

   3. I hold a valid LIC issued by the Commonwealth of Massachusetts.
   4.    On   April 30,2020,I visited   the WalMart in Hadley, Massachusetts.

   5.    I went to the Sporting Goods section and looked for ammunition for my pistol.

   6.    There was no pistol ammunition for sale that I could find.

   7. I was unable to purchase        ammunition for my pistol at Walmart.




I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 10th day of April,2020.
